Case 1:19-cr-20284-RS Document 68 Entered on FLSD Docket 10/25/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA



 UNITED STATES OF AMERICA

        -against-
                                                              CASE NO.: 19-20284-CR-SMITH
 JOSE MELQUIADES CISNEROS ALARCON,

                Defendant,


 EMPRESA PÚBLICA DE HIDROCARBUROS
 DEL ECUADOR – EP PETROECUADOR,

             Petitioner Victim.
 _________________________________________ /


  PETITIONER VICTIM PETROECUADOR’S MOTION FOR RECOGNITION OF ITS
         RIGHTS AS A VICTIM AND ENTITLEMENT TO RESTITUTION

        Empresa Pública de Hidrocarburos del Ecuador - EP Petroecuador (“Petroecuador”),

 respectfully moves this Court, pursuant to the Mandatory Victims Restitution Act (“MVRA”), 18

 U.S.C. §§ 3663 et seq., the Crime Victims’ Rights Act (“CVRA”), 18 U.S.C. § 3771, and Rule

 32(c)(1)(B) Fed. R. Crim. P., for an Order recognizing its rights as a victim and its entitlement to

 restitution from Defendant José Melquiades Cisneros Alarcón (“Cisneros”).

        As set forth in the accompanying Memorandum of Law, Cisneros’ Factual Proffer in

 Support of Guilty Plea [DE-46] sets forth facts sufficient to establish Petroecuador’s entitlement

 to victim status under both the MVRA and CVRA.              Due to the complexity of this case,

 Petroecuador is requesting post-sentencing proceedings to ascertain the amount of its losses caused

 by this Defendant Cisneros and his co-conspirators. For example, the Factual Proffer describes

 how from 2013-2015, Defendant Cisneros participated in an illegal bribery scheme to illegally

 procure Petroecuador contracts for at least two separate vendors, including GalileoEnergy, S.A.
Case 1:19-cr-20284-RS Document 68 Entered on FLSD Docket 10/25/2019 Page 2 of 3



 and another unnamed “Ecuadorian oil services company.” Factual Proffer at 3 [DE-46]. During

 that period of time, these vendors received at least 33 separate contracts as part of the illegal bribery

 scheme. Petroecuador needs the requested 60 days following Cisneros’s sentencing to identify all

 of the contracts connected to Cisneros so it can identify all the corruption-induced contracts

 connected to him and determine its amount of damages in this complex illegal bribery scheme.

         WHEREFORE Petroecuador respectfully moves this Court for an order, granting

 Petroecuador’s Motion for Recognition of its Rights as Victim under both the MVRA and CVRA

 and Entitlement to Restitution, or to allow full briefing and an evidentiary showing in support

 thereof.

 Dated: October 25, 2019
                                                         Respectfully submitted,

                                                         SQUIRE PATTON BOGGS (US) LLP
                                                         200 South Biscayne Boulevard, Suite 4700
                                                         Miami, FL 33131


                                                         By: /s/ Raúl B. Mañón ____________
                                                             Raúl B. Mañón (FBN 18847)
                                                             Telephone: (305) 577-7055
                                                             Facsimile: (305) 577-7001
                                                             E: raul.manon@squirepb.com

                                                         Counsel for Victim Petitioner
                                                         Empresa Pública de Hidrocarburos del
                                                         Ecuador – EP Petroecuador

 Of counsel

 Franklin Monsour
 Admitted in New York (pro hac vice pending)
 SQUIRE PATTON BOGGS (US) LLP
 30 Rockefeller Plaza, 23rd Floor
 New York, New York 10112
 T.: 212 872 9800
 Facsimile: 212 872 9815
 E: Franklin.monsour@squirepb.com

                                                    2
Case 1:19-cr-20284-RS Document 68 Entered on FLSD Docket 10/25/2019 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 25th day of October, 2019, I electronically filed the foregoing
 pleading with the Clerk of Court using the CM/ECF system.


                                              /s/ Raúl B. Mañón
                                              Raúl B. Mañón




                                                 3
